Citation Nr: 1313305	
Decision Date: 04/22/13    Archive Date: 05/03/13

DOCKET NO.  10-46-436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an initial compensable disability rating for a kidney disorder, identified as microalbuminuria.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers




INTRODUCTION

The Veteran had active service from July 1966 to August 1971.

This appeal comes before the Board of Veteran's Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which denied entitlement to service connection for bilateral hearing loss and tinnitus, and a March 2010 rating decision which assigned an initial noncompensable evaluation for a kidney disorder, identified as microalbuminuria.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In his November 2010 substantive appeal, the Veteran timely indicated that he desired a Board hearing at the RO.  See 38 C.F.R. §§ 20.700, 20.703, 20.704, 20.705 (2012).  To date, the Veteran has not been afforded such a hearing.  The failure to afford the Veteran a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3) (2012).  As travel board hearings are scheduled at the RO, a remand to that office is required. 

Accordingly, the appeal is hereby REMANDED for the following action:

	The RO should take appropriate steps to schedule the Veteran for a personal hearing in accordance with his request.  The Veteran should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

